Citation Nr: 0621058	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

3.  Entitlement to service connection for a right knee 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

4.  Entitlement to service connection for a left knee 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

5.  Entitlement to service connection for sinusitis, to 
include as a result of undiagnosed illness and radiation 
exposure.

6.  Entitlement to service connection for shin splints, to 
include as a result of undiagnosed illness and radiation 
exposure.

7.  Entitlement to service connection for allergic rhinitis, 
to include as a result of undiagnosed illness and radiation 
exposure.

8.  Entitlement to service connection for facial acne, to 
include as a result of undiagnosed illness and radiation 
exposure.

9.  Entitlement to service connection for asteatotic 
dermatitis with atopic dermatitis, to include as a result of 
undiagnosed illness and radiation exposure.

10.  Entitlement to service connection for low sperm count, 
to include as a result of undiagnosed illness and radiation 
exposure.

11.  Entitlement to service connection for sleep apnea, to 
include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), that, in pertinent part, denied the above claim.

In May 2002, the veteran stated that he suffered from fatigue 
as a result of undiagnosed illness and radiation exposure.  
He has also claimed service connection for erectile 
dysfunction, to include as a result of undiagnosed illness 
and radiation exposure.  These claims are referred to the RO 
for appropriate action.

All of the veteran's claim, with the exception of service 
connection for hearing loss, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not suffer from a current hearing loss 
disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letter to the 
veteran from VA dated in April 2001.  The veteran was told of 
what was required to substantiate his claim for entitlement 
to service connection for hearing loss and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  This notice was provided to the veteran prior to the 
RO's initial adjudication of his claim.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice.  See Dingess/Hartman, 19 Vet. App. at 473.  
The RO did, however, send the veteran a letter in April 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant VA medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA audiological examination in September 2000.  He 
was scheduled for an additional audiological examination in 
June 2005, but he failed to report as scheduled.  Individuals 
for whom medical examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.326(a).  When a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2005).  
As such, the Board will proceed with its appellate review of 
the claim based upon the evidence of record.  The veteran is 
advised, however, that his failure to report for certain 
examinations may have resulted in an inability to confirm the 
existence of a current disability.  The duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  In view of the foregoing, to 
include the veteran's failure to report for certain 
examinations, there is no further duty to provide additional 
examinations or to obtain any medical opinion. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

A report of medical examination completed at induction into 
service in November 1994 shows that upon clinical evaluation, 
the veteran's ears were generally normal.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were found to be 10, 0, 0, 5, and 0 decibels, 
respectively.  Pure tone thresholds in the left ear were 5, 
5, 5, 10, and -5 decibels, respectively.  

A report of medical examination dated in February 1996 shows 
that upon clinical evaluation, the veteran's ears were 
generally normal.  Pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were found to be 10, 0, 
5, 10, and 10 decibels, respectively.  Pure tone thresholds 
in the left ear were 15, 10, 5, 15, and 10 decibels, 
respectively.

A hearing conservation data form dated in January 1997 shows 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were found to be 5, 0, 10, 15, and 10 
decibels, respectively.  Pure tone thresholds in the left ear 
were 10, 5, 10, 15, and 20 decibels, respectively.

A hearing conservation data form dated in June 1997 shows 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were found to be 5, 0, 5, 10, and 10 
decibels, respectively.  Pure tone thresholds in the left ear 
were 10, 10, 10, 15, and 10 decibels, respectively.

A report of medical examination dated in June 1997 shows that 
upon clinical evaluation, the veteran's ears were generally 
normal.  Pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were found to be 5, 0, 5, 10, and 
10 decibels, respectively.  Pure tone thresholds in the left 
ear were 10, 10, 10, 15, and 10 decibels, respectively.

A report of medical examination dated in June 1998 shows that 
upon clinical evaluation, the veteran's ears were generally 
normal.  Pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were found to be 10, 5, 5, 5, and 
10 decibels, respectively.  Pure tone thresholds in the left 
ear were 10, 10, 15, 15, and 15 decibels, respectively.

A hearing conservation data form dated in June 1999 shows 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were found to be 5, 0, 5, 5, and 10 
decibels, respectively.  Pure tone thresholds in the left ear 
were 5, 10, 5, 10, and 5 decibels, respectively.

A hearing conservation data form dated in June 2000 shows 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were found to be 20, 15, 20, 20, and 10 
decibels, respectively.  Pure tone thresholds in the left ear 
were 20, 25, 25, 25, and 25 decibels, respectively.  In the 
accompanying abbreviated aeromedical examination report, the 
veteran reported experiencing hearing loss.

The report of medical examination completed at separation 
from service in August 2000 shows that upon clinical 
evaluation, the veteran's ears were generally normal.  The 
report of medical history shows the veteran reported hearing 
loss, but the examiner added that there was no decrease in 
hearing acuity.  Pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were found to be 20, 
15, 20, 20, and 10 decibels, respectively.  Pure tone 
thresholds in the left ear were 25, 25, 25, 25, and 25 
decibels, respectively.

A VA audiology examination report dated in September 2000 
showed the veteran reported he has worked as a flight 
mechanic during active duty.  He reported using hearing 
protection at all times when working around loud noises.  
Otoscopy revealed normal ear canals and tympanic membranes.  
Tympanometry results were within normal limits for both ears.  
Contralateral acoustic reflexes were within normal limits at 
500, 1000, and 2000 hertz and contralateral reflex decay was 
negative in both ears.  Word recognition scores were 
excellent in both ears.  The examiner stated that the pure-
tone threshold could not be reliably established on 
examination because the veteran demonstrated numerous 
inconsistencies in his responses during the course of 
testing.

In June 2005, the veteran was scheduled for additional 
audiological examination, but he failed to report as 
scheduled.  Accordingly, the claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).  

As the September 2000 audiology examination results were 
inconclusive, due to numerous demonstrated inconsistencies in 
the veteran's responses during the course of testing, and as 
there is no additional evidence of a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
entitlement to service connection cannot be awarded.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Again, the veteran failed to report for VA 
audiological evaluation in June 2005.  The duty to assist is 
not always a one-way street and if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991), at 193.

The veteran's contention that he has bilateral hearing loss 
that is related to his active service is not competent, as he 
has not shown that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu, 2 Vet. App. at 494. 

Similarly, the evidence does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service, thus, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

For the reasons and bases provided above, the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify the veteran with regard to the 
issues of entitlement to service connection for shin splints, 
allergic rhinitis, facial acne, asteatotic dermatitis with 
atopic dermatitis, sleep apnea, and low sperm count, to 
include as secondary to an undiagnosed illness or exposure to 
radiation.  This should be accomplished on remand.  

Additionally, in March 2001, the veteran requested service 
connection for a bilateral foot condition; allergic rhinitis; 
a skin rash of the back, arms, and legs; acne; shin splints; 
sleep apnea; and a low sperm count.  He requested that he be 
added to the Persian Gulf Registry and that the presumptive 
conditions of undiagnosed illness be rated as such.  In May 
2002, the veteran stated that he had skin problems, joint 
pain, respiratory problems, and sexual side effects as a 
result of exposure to radiation.  He also stated that his 
joint pain and respiratory problems resulted from his Gulf 
War service.  The veteran's claims have not been properly 
adjudicated under the laws and regulations pertaining to 
claims based exposure to ionizing radiation and for certain 
disabilities due to undiagnosed illness.  This must be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for shin 
splints, allergic rhinitis, facial acne, 
asteatotic dermatitis with atopic 
dermatitis, sleep apnea, and low sperm 
count, to include as secondary to an 
undiagnosed illness and/or exposure to 
radiation, (2) the information and 
evidence that VA will obtain on his 
behalf, (3) the information and evidence 
that he is expected to provide, and (4) 
request that he provide any evidence in 
his possession that pertains to the 
claims.  A record of his notification 
must be incorporated into the claims 
file. 

2.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including 38 C.F.R. §§ 3.311 and 3.317, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any of the claims remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case, which 
includes citation to 38 C.F.R. §§ 3.311 
and 3.317, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


